Exhibit 10.3

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

                THIS FIRST AMENDMENT TO AMENDED AND RESTATED EXECUTIVE
EMPLOYMENT AGREEMENT (this “First Amendment”) by and between Standard Parking
Corporation (formerly known as APCOA/Standard Parking, Inc., and hereinafter
referred to as the “Company”) and John Ricchiuto (the “Executive”) dated as of
April 1, 2005.

 

RECITALS

 

                A.            The Company and the Executive are parties to an
Amended and Restated Executive Employment Agreement dated December 1, 2002 (the
“Amended and Restated Agreement”).

 

                B.            The Company and Executive desire to amend certain
terms of the Amended and Restated Agreement as hereinafter set forth.

 

                NOW, THEREFORE, the Employment Agreement is hereby amended in
the following respects:

 

1.             The second line of subparagraph (f) of paragraph 6 is hereby
amended by deleting the words “eighteen (18) months” and substituting in lieu
thereof the words “twenty-four (24) months”.

 

2.             Subparagraph (g) of paragraph 6 of the Amended and Restated
Agreement is hereby amended by deleting the entire subparagraph and substituting
the following subparagraph in lieu thereof:

 

“(g)         Salary Continuation Payments.         As additional consideration
for the representation and restrictions contained in this paragraph 6, the
Company agrees to pay Executive if Executive’s termination occurs for any reason
other than Cause or due to Executive’s termination pursuant to paragraph 5(d)
(“Voluntary Termination”), an amount equal to the Executive’s annual salary for
up to twenty-four (24) months (the “Salary Continuation Payments”) following the
Date of Termination, payable in equal monthly or more frequent installments in
accordance with the Company’s normal payroll practices then in effect.  In the
event of a Voluntary Termination, the Salary Continuation Payments shall be
reduced to an amount equal to $50,000, payable over a 12-month period following
the Date of Termination in equal monthly installments.  In the event Executive
breaches this Agreement at any time during the 24-month period following the
Date of Termination, the Company’s obligation to continue any Salary
Continuation Payments shall immediately cease and Executive

 

1

--------------------------------------------------------------------------------


 

agrees to return to Company all Salary Continuation Payments paid up to that
time.  The termination of Salary Continuation Payments shall not waive any other
rights at law or equity which the Company may have against Executive by virtue
of his breach of this Agreement. The Company’s obligation to make Severance
Payments shall also cease with respect to periods after Executive’s death.”

 

3.             Except as specifically amended by this First Amendment, the
Amended and Restated Agreement shall remain unchanged and in full force and
effect.

 

                IN WITNESS WHEREOF, Executive and the Company have executed this
First Amendment as of the day and year first above written.

 

 

Standard Parking Corporation

 

 

By:

/s/ James A. Wilhelm

 

James A. Wilhelm

 

President & Chief Executive Officer

 

Executive:

 

/s/ John Ricchiuto

John Ricchiuto

 

 

 

 

2

--------------------------------------------------------------------------------

 